Citation Nr: 0331137	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for a 
low back disability status post L5-S1 fusion prior to 
April 19, 2003.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1981 to 
February 1987.

This appeal originally arose from an August 1999 rating 
action of the Houston, Texas RO that increased the rating of 
the veteran's low back disability status post L5-S1 fusion 
from 10 percent to 20 percent, effective March 1999.  In 
January 2000, the claims file was transferred to the 
Columbia, South Carolina RO, reflecting the veteran's change 
of residence to that state.

This appeal also arises from a May 2000 rating action of the 
Columbia, South Carolina RO that denied a TDIU, and 
confirmed and continued a 20 percent rating for a low back 
disability status post L5-S1 fusion.  A Notice of 
Disagreement with the 20 percent rating and the denial of a 
TDIU was received in June 2000, and a Statement of the Case 
(SOC) was issued subsequently that month.  A Substantive 
Appeal was received in July 2000.  A Supplemental SOC (SSOC) 
was issued in February 2002.

In November 2002, the veteran offered testimony during a 
Board of Veterans' Appeals (Board) videoconference hearing 
before the undersigned; the transcript of that hearing is of 
record.  

In February 2003, the Board determined that further 
evidentiary development was warranted, and undertook such 
development pursuant to 38 C.F.R. § 19.9 (2002).  The Board 
notified the appellant and his representative of the 
additional development in April 2003.

In June 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  By rating action of July 2003, the RO 
continued the denial of a TDIU, and increased the rating of 
the veteran's low back disability from 20 percent to 40 
percent, effective April 19, 2003.  By letter subsequently 
in July 2003, the veteran stated that he was satisfied with 
the             40 percent rating currently assigned his low 
back disability, and withdrew his appeal with respect to the 
matter of a rating in excess of 40 percent; however, he 
requested that the appeal be continued with respect to the 
matter of a rating in excess of 20 percent prior to April 
19, 2003.  A SSOC was issued in July 2003.


REMAND

In the June 2003 remand, the Board specifically instructed 
the RO to address the applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, in adjudicating the veteran's 
claim for a rating in excess of 20 percent for his low back 
disability.  However, appellate review of the July 2003 
rating action discloses that the RO failed to consider and 
discuss the applicability of the former and revised rating 
criteria under DC 5293, and the Board finds that such action 
is necessary prior to an appellate decision on the issue of 
a rating in excess of 20 percent for the low back disability 
prior to April 19, 2003.  In this regard, the Board points 
out that the record contains evidence suggestive of the 
existence of lumbar disc disease prior to April 2003.  
December 1998 VA lumbar magnetic resonance imaging revealed 
disc desiccation at the L3-4 level, minimal anterior 
listhesis of L-3 on L-4, and a broad-based disc bulge at the 
L4-5 level.  On May 1999 examination by Dr. H. Gutierrez, 
the veteran complained of lumbosacral spine pain that 
radiated to the buttocks and down the left leg with 
sensations of numbness and tingling; current neurological 
examination showed evidence suggestive of left L-5 nerve 
root damage.  August 2001 VA X-rays of the lumbar spine 
revealed minimal spondylosis, L4-5 disc space narrowing, and 
moderate to moderately-severe facet arthropathy at L4-5 and 
L5-S1.  September 2002 VA outpatient records recorded the 
veteran's complaints of persistent low back pain radiating 
into the right thigh; bilateral sacroiliitis and lumbar 
facet joint syndrome were subsequently assessed in October 
and November 2002 and January 2003.  On April 2003 VA 
examination,  the examiner diagnosed status post lumbar 
fusion with degenerative lumbar disc changes; appeared to 
suggest that it was not medically possible to distinguish 
the symptoms and effects of the nonservice-connected disc 
disease from the service-connected low back disability 
status post L5-S1 fusion; and indicated that the veteran was 
unable to obtain gainful employment due to persistent back 
pain with prolonged standing or activities.  

On remand, the RO must address, in the first instance, the 
applicability of DC 5293 in adjudicating the veteran's claim 
for a rating in excess of 20 percent for his low back 
disability prior to April 19, 2003.  However, in doing so, 
the RO should also consider whether any additional 
development pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)) is warranted.  The Board points out that, 
during the pendency of the appeal, the VA revised the rating 
criteria of DC 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54535-54349 (August 22, 2002).  In written 
argument dated in October 2003, the veteran's representative 
requested that he be afforded a VA examination to obtain a 
medical opinion as to whether all of his service-connected 
disabilities (in addition to the primary low back disorder, 
a post-surgical spinal scar, sinusitis, and allergic 
rhinitis) render him unable to engage in substantially-
gainful employment.  The Board finds that such medical 
opinion is necessary in order to equitably adjudicate this 
claim.  The veteran is hereby advised that failure to report 
for the scheduled examination, without good cause, may well 
result in denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does 
not report for the scheduled examination, the RO must obtain 
and associate with the claims file copies of any notice(s) 
of the date and time of the examination sent to him and his 
representative by the VA Medical Center (VAMC) at which it 
was to have been conducted.  

Moreover, the Board notes that the VCAA requires the VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant 
records that a claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
this case, the claims file reflects that the veteran has 
been treated for his low back and other disabilities at the 
Columbia, South Carolina VAMC; however, the claims file 
includes no records from that facility after March 2003.  
Thus, the RO must obtain and associate with the claims file 
all pertinent outstanding medical records from that 
facility.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Lastly, the Board notes that, in a January 2002 letter to 
the veteran, the RO requested him to provide further 
information and/or evidence to support his claim for service 
connection within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
The RO's letter further advised him that if he did not 
respond within the specified time period, his claim would be 
adjudicated on the basis of the evidence of record.  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the response 
period contained in 38 C.F.R. § 3.159(b)(1) short of the 
statutory one-year period provided for response as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the period short of 1 year provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development and 
adjudication (as explained below), the Board finds that the 
RO must take this opportunity to inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested before the RO will make a decision 
in the claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claim on appeal.  The SSOC issued to the veteran and his 
representative that explains the basis for the RO's 
determinations must include citation to any additional legal 
authority considered, to specifically include the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003).    

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  The RO should request the VAMC in 
Columbia, South Carolina to furnish 
copies of all records of medical 
treatment and/or evaluation of the 
veteran's service-connected low back 
disability, post-surgical spinal scar, 
sinusitis, and allergic rhinitis from 
March 2003 to the present time.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should request the veteran to 
identify any additional sources of 
recent medical treatment for his    4 
service-connected disabilities.  The 
RO's letter should request that he 
provide sufficient information and, if 
necessary, authorization, to enable it 
to obtain any pertinent medical 
treatment records not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and, if 
necessary, authorization, is provided.  
The RO's letter should clearly explain 
that the veteran has a full 1-year 
period for response.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should afford the 
veteran a VA orthopedic examination to 
obtain information as to whether his 4 
service-connected disabilities (a low 
back disorder status post L5-S1 fusion, 
a post-surgical spinal scar, sinusitis, 
and allergic rhinitis) impair him to the 
extent that he is unable to obtain or 
retain substantially-gainful employment.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should 
specifically render an opinion as to 
whether the veteran's 4 service-
connected disabilities, individually or 
in combination, disable him industrially 
to the extent that he is unable to 
obtain or retain substantially-gainful 
employment.  All examination findings, 
together with the complete rationale for 
the comments expressed, should be set 
forth in a printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copies of any notice(s) of the date 
and time of the examination sent to him 
and his representative by the VAMC at 
which it was to have been conducted.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished. 
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
and any other applicable legal 
precedent. 

8.  After accomplishing the requested 
development, and any additional 
notification and/or development action 
warranted, the RO should readjudicate 
the claims for a rating in excess of 20 
percent for a low back disability prior 
to April 19, 2003 and for a TDIU in 
light of all pertinent evidence and 
legal authority.  Consideration of the 
increased rating claim must specifically 
include discussion of the applicability 
of the former and the revised criteria 
of DC 5293.  Consideration of the TDIU 
claim must specifically include 
discussion of whether the criteria for 
invoking the procedures for assignment 
of a TDIU on an extra-schedular basis 
are met.

9.  If the resolution of either claim 
remains adverse to the veteran, the RO 
should furnish him and his 
representative an appropriate SSOC (to 
include full reasons and bases for the 
RO's determinations, and citation to and 
discussion of the former and revised 
criteria of DC 5293, as appropriate) and 
afford them the appropriate response 
period before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process of law; 
it is not the Board's intent to imply either a grant or 
denial of the benefits sought.  The veteran needs take no 
action until notified, but he and his representative may 
submit additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


